Exhibit 10.18

SECOND AMENDED RESTRICTED STOCK GRANT AGREEMENT

THIS SECOND AMENDED STOCK GRANT AGREEMENT (the “Second Amended Agreement”) is
made effective as of this 1st day of February 2006, between RASER TECHNOLOGIES,
INC. (“Company”) and Timothy Fehr (“Employee”).

RECITALS

WHEREAS, Company and Employee entered into a certain Restricted Stock Grant
Agreement (the “Agreement”) on February 25, 2004, and entered into an Amended
Agreement effective as of July 9, 2005 (the “Amended Agreement”), the parties
now desire to mutually amend the Agreement in this Second Amended Agreement as
set forth below;

NOW, THEREFORE, in view of the foregoing recitals which are incorporated as a
part of this Second Amended Agreement, and in consideration of the terms and
conditions of this Second Amended Agreement, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

  1. Paragraph 2 of the Amended Agreement is amended as follows:

The 100,000 shares that would vest in 25,000 share increments between
February 8, 2006, and March 15, 2006, will vest as per the attached Schedule A,
Column 1. If Employee is terminated for any reason prior to the vesting of any
shares pursuant to Schedule A, Column 1, or resigns, the remaining shares in
Schedule A, Column 1, shall vest according to Schedule A, Column 1.

 

  2. Paragraph 2(B) of the Agreement is amended as follows:

The 150,000 shares that vest on February 1, 2007, under the Agreement shall vest
according to Schedule A, Column 2. If Employee is terminated for any reason
except gross negligence or criminal conduct prior to the vesting of any shares
pursuant to Schedule A, Column 2, the remaining shares in Schedule A, Column 2,
shall vest according to Schedule A, Column 2. If Employee resigns or is
terminated for gross negligence or criminal conduct, Employee shall receive a
prorated number of shares equal to 12,500 per month for every full month
Employee has been employed by Company from February 1, 2006 to January 31, 2007
according to Schedule A, Column 2.

 

  3. Company and Employee may mutually agree to include any or all shares held
by Employee in any public offering.

 

  4. The Company recognizes that the employee will enter into a 10b5-1 trading
plan to sell a portion of the shares vesting on each date included in Schedule A
in order to manage the employee’s tax liability arising from the vesting
schedule.

 

  5. The Company makes no representations to Employee regarding any tax
implications of this Second Amended Agreement. The Company also does not
represent that the share price on any given date shall be the same as the price
of the shares when Employee may have otherwise been entitled to receive shares
except for this Second Amended Agreement.

 

-1-



--------------------------------------------------------------------------------

  6. All other provisions of the Agreement shall remain in full force and
effect. To the extent any provisions of the Agreement conflict with the
provisions of this Second Amended Agreement, this Second Amended Agreement shall
govern.

IN WITNESS WHEREOF, Company and Employee have executed this Second Amended
Agreement effective as of the date first set forth above.

 

COMPANY:     EMPLOYEE: RASER TECHNOLOGIES, INC.     By   /s/ Brent M. Cook    
By   /s/ Timothy D. Fehr Its:   Chief Executive Officer       Timothy D. Fehr

 

-2-



--------------------------------------------------------------------------------

Schedule A

 

     1    2

Vesting Dates

   New Vesting
Schedule for
100,000 Deferred
Shares    New Vesting
Schedule for
150,000 Shares

Wednesday, March 22, 2006

   6,250   

Thursday, August 03, 2006

   3,000   

Tuesday, August 08, 2006

   3,000   

Friday, August 11, 2006

   3,000   

Wednesday, August 16, 2006

   3,000   

Monday, August 21, 2006

   3,000   

Thursday, August 24, 2006

   3,000   

Tuesday, August 29, 2006

   3,000   

Friday, September 01, 2006

   3,000   

Wednesday, September 06, 2006

   3,000   

Monday, September 11, 2006

   3,000   

Thursday, September 14, 2006

   3,000   

Tuesday, September 19, 2006

   3,000   

Friday, September 22, 2006

   3,000   

Wednesday, September 27, 2006

   3,000   

Monday, October 02, 2006

   3,000   

Thursday, October 05, 2006

   3,000   

Tuesday, October 10, 2006

   3,000   

Friday, October 13, 2006

   3,000   

Wednesday, October 18, 2006

   3,000   

Monday, October 23, 2006

   3,000   

Thursday, October 26, 2006

   3,000   

Tuesday, October 31, 2006

   3,000   

Friday, November 03, 2006

   3,000   

Wednesday, November 08, 2006

   3,000   

Monday, November 13, 2006

   3,000   

Thursday, November 16, 2006

   3,000   

Tuesday, November 21, 2006

   3,000   

Wednesday, November 29, 2006

   3,000   

Monday, December 04, 2006

   3,000   

Thursday, December 07, 2006

   3,750   

Tuesday, December 12, 2006

   3,000   

Tuesday, January 02, 2007

      5,000

Thursday, January 04, 2007

      5,000

Monday, January 08, 2007

      5,000

Wednesday, January 10, 2007

      5,000

 

-3-



--------------------------------------------------------------------------------

Schedule A

 

     1    2

Vesting Dates

   New Vesting
Schedule for
100,000 Deferred
Shares    New Vesting
Schedule for
150,000 Shares

Friday, January 12, 2007

      5,000

Tuesday, January 16, 2007

      5,000

Thursday, January 18, 2007

      5,000

Monday, January 22, 2007

      5,000

Wednesday, January 24, 2007

      5,000

Friday, January 26, 2007

      5,000

Tuesday, January 30, 2007

      5,000

Thursday, February 01, 2007

      5,000

Monday, February 05, 2007

      5,000

Wednesday, February 07, 2007

      5,000

Friday, February 09, 2007

      5,000

Tuesday, February 13, 2007

      5,000

Thursday, February 15, 2007

      5,000

Tuesday, February 20, 2007

      5,000

Wednesday, February 21, 2007

      5,000

Friday, February 23, 2007

      5,000

Tuesday, February 27, 2007

      5,000

Thursday, March 01, 2007

      5,000

Monday, March 05, 2007

      5,000

Wednesday, March 07, 2007

      5,000

Friday, March 09, 2007

      5,000

Tuesday, March 13, 2007

      5,000

Thursday, March 15, 2007

      5,000

Monday, March 19, 2007

      5,000

Wednesday, March 21, 2007

      5,000

Friday, March 23, 2007

      5,000              100,000    150,000          

 

-4-